Citation Nr: 1604653	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected left varicocele/spermatocele on an extraschedular basis.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for left varicocele/spermatocele and assigned noncompensable rating effective June 20, 2007.  A February 2008 rating decision continued the noncompensable rating.

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This case was most recently before the Board in September 2014 and was remanded for further evidentiary development.  A review of the record indicates there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected left varicocele/spermatocele is manifested by complaints of tenderness, atrophy of the left testicle and groin pain with strenuous activity.

2.  The evidence before VA presents an exceptional disability picture such that the available schedular evaluations for the service-connected left varicocele/spermatocele are inadequate.

3.  The Veteran does not meet the schedular criteria for a TDIU, and his service-connected disability has not been shown to be of such severity as to preclude his participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating on an extraschedular basis for left varicocele/spermatocele have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§3.321(b) (2015).

2.  The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA has complied with its duty to notify.

The duty to assist has also been satisfied.  The Veteran's claims file contains his service treatment records, military service records, as well as post-service medical records, Social Security Administration records, and statements from the Veteran and his representative in support of his claim.  

The Veteran was afforded VA examinations to evaluate his left varicocele/spermatocele during the course of the appeal which are adequate to adjudicate his claims.  

The Board consequently finds that all relevant facts have been properly developed and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim.  The Board will proceed with the adjudication of the claim.

II.  Extraschedular evaluation

The Veteran maintains that he is entitled to an extraschedular evaluation for his service-connected left varicocele/spermatocele disability.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities.  

In a September 2014 decision, the Board denied entitlement to an increased compensable schedular evaluation and remanded to have the AOJ refer the Veteran's claim to the VA Director of Compensation Service to consider the question of whether the Veteran was entitled to an extraschedular rating.

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).

However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

There is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).

As noted above, the Board's September 2014 decision denied an increased schedular rating for the Veteran's service-connected left varicocele/spermatocele disability.  Therefore, the only issue on appeal pertains to whether a compensable evaluation is warranted on an extraschedular basis.

In October 2007, the Veteran underwent a VA genitourinary examination which noted, in relevant part, that the Veteran complained of left testicle discomfort.  He denied having any urinary symptoms, a history of recurrent urinary tract infections, or a history of renal dysfunction or failure. On examination, the examiner noted that the Veteran's left testicle was half the size of his right testicle, and it was tender to palpation.  On examination of the Veteran's epididymis, spermatic cord, and scrotum, the examiner noted finding a nodule, smaller than one centimeter, that was tender to palpation.  The examiner diagnosed left varicocele/spermatocele.

In December 2007 the Veteran underwent another VA genitourinary examination where he complained of discomfort on the left side of his scrotum.  He denied a history of trauma to the genitourinary system, urinary symptoms, urinary tract infections, or renal dysfunction or failure.  On examination, the examiner noted that the Veteran's left testicle was half the size of a normal-sized testicle, and it was tender.  The Veteran displayed a normal epididymis, spermatic cord, and scrotum.  The examiner diagnosed a history of left varicocele, status post varicocelectomy.

In June 2009, the Veteran underwent a VA general medical examination reflects where he reported that his left testicle pain gradually stopped after he quit work, but would resume if he did strenuous physical work.  On examination, the examiner noted that the Veteran's testicles were normal, and he displayed a normal epididymis, spermatic cord, and scrotum.  The examiner diagnosed chronic left testicular orchitis.

In March 2015, the VA Director of the Compensation Service rendered an advisory opinion in which he concluded that the totality of the evidence did not support the criteria for an extra-schedular finding for an increased evaluation for the Veteran's service-connected disability.  The opinion noted that the Veteran was awarded disability benefits by the Social Security Administration for conditions other than his service-connected left varicocele/spermatocele.  Since there was no evidence to support a compensable evaluation, the Director stated that the rating schedule remained "intact and practical."

The Board finds that the Veteran's disability picture is unusual and exceptional in nature so as to render the assigned rating inadequate.  The Veteran's service-connected left varicocele/spermatocele has been rated under Diagnostic Code 7525, which calls for an evaluation as a urinary tract infection.  Pursuant to 38 C.F.R. § 4.115a, a compensable (10 percent) rating for urinary tract infection involves long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  Over the period of the appeal, the Veteran's disability has been manifested by tenderness of the area involved, atrophy of the left testicle, as well as pain when performing strenuous activities.  In this case, when comparing this disability picture with the symptoms contemplated by Diagnostic Code 7525, the Veteran's experiences are incongruent with the disability picture represented.  The rating criteria do not reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that a schedular evaluation for his service-connected left varicocele/spermatocele is inadequate and extraschedular consideration is warranted.  See 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7525; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board finds that to adequately compensate the Veteran for the manifestations of his service-connected left varicocele/spermatocele, a 10 percent extraschedular evaluation is warranted.  This rating contemplates the Veteran's level of disability, which includes tenderness, atrophy of the left testicle, and groin pain that is exacerbated by heavy lifting and straining.  The Board finds that this extraschedular evaluation wholly contemplates the symptomatology reported by the Veteran with regard to his service-connected disability, and therefore, an extraschedular evaluation in excess of 10 percent is not warranted.  

III.  TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected left varicocele/spermatocele disability.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).   

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

After the review of this evidence, the Board finds that TDIU is not warranted for the period on appeal.  The Board observes that the Veteran has not met the schedular criteria for the assignment of a TDIU.  The Veteran has a noncompensable rating for service-connected left varicocele/spermatocele effective June 20, 2007, well below the schedular threshold for a TDIU.

Despite the fact that the Veteran does not meet the schedular criteria, a TDIU may potentially still be granted.  If the claimant does not meet the schedular criteria but the evidence still establishes that he is unable to secure and follow a substantially gainful occupation because of his service-connected disability, the Board may submit the matter to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In September 2014, the Board remanded the Veteran's left varicocele/spermatocele and TDIU claims in order to refer the Veteran's claim to the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 3.321(b).  As detailed below, the Board finds that the evidence does not show that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.

At the Veteran's October 2007 VA genitourinary examination, he reported being a truck driver for 15 months before quitting in April 2007 due to anxiety.  He stated he then got a second driving job, but he quit this one as well in August 2007 due to anxiety.  He stated that while at work his testicle hurt and caused discomfort while seated driving a truck.  The examiner stated there were no significant occupational effects as a result of the Veteran's diagnosis of left varicocele/spermatocele.

At his December 2007 VA examination, the examiner noted the Veteran's reports of not being able to "physically and mentally work anymore."  He noted the Veteran's reports of discomfort in the left scrotum and the fact that he was not currently employed.

An October 2008 treatment record from the North Carolina Department of Health and Human Services Disability Determination Services notes the Veteran was seen for a psychological evaluation.  The Veteran stated he believed he had both medical and psychological conditions that interfered with his ability to work.

A November 2008 private treatment record related to his Social Security Administration claim notes diagnoses of severe depression, status post fracture of the left femur, and probable orchitis of the left testis, recurrent.  The examination report notes the Veteran's reports of tenderness to his testicles that get worse with any physical or strenuous work.  The examiner stated that based on his findings, the Veteran could be expected to stand and/or walk with no limitations in an eight-hour work day.  Further, the Veteran could be expected to sit with no limitations during that same period of time.  The examiner also stated the Veteran should be able to lift and carry at least 25 pounds frequently, and at least 50 pounds occasionally.  The examiner also stated the Veteran had no relevant visual, communicative, or workplace environmental limitations.

At his June 2009 VA general medical examination, the examiner noted there were no effects of the Veteran's diagnosed left testicular orchitis on his usual daily activities.  The examiner did, however, note that the Veteran should be cautious when performing strenuous labor in light of his reported history.

In March 2015, the VA Director of the Compensation Service rendered an advisory opinion in which he concluded that the totality of the evidence did not support the criteria for an extra-schedular finding for unemployability.  The opinion noted that the Veteran was awarded disability benefits by the Social Security Administration for conditions other than his service-connected left varicocele/spermatocele.  Since there was no evidence to support a compensable evaluation, the Director stated that the rating schedule remained "intact and practical."  Additionally, the Director stated there was no overall finding of unemployability due solely to the Veteran's varicocele/spermatocele.  Therefore, he concluded that an extra-schedular entitlement to TDIU was not warranted.

The Board acknowledges the Veteran's allegations that his service-connected disability has caused his unemployability, but finds that his lay opinion bears less probative value than the opinions of the medical examiners who evaluated the occupational impairment caused by his service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Based on the foregoing, the preponderance of the evidence is against a finding that the Veteran's service-connected disability precludes him from obtaining or following substantially gainful employment.

The Board has considered the fact that that the Veteran was awarded disability benefits by the Social Security Administration.  However, these records show that the Veteran has been in receipt of disability benefits for conditions unrelated to his service-connected left varicocele/spermatocele.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A 10 percent extraschedular evaluation, but no more, for service-connected left varicocele/spermatocele is granted.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


